Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 11262803 B2. Although the claims at issue are not identical, they are not patentably distinct from each other as shown below.

Claim limitation(s) of the instant Application
Claims of US Patent No 11262803 B2 and PAT’803 hereinafter
1. A display device comprising: a housing; a display unit; a foldable link having a first side pivotably coupled to the housing and a second side pivotably coupled to an upper part of the display unit; a motor disposed in the housing and configured to drive a pivoting movement of the foldable link such that the foldable link is extended out of or retracted into the housing; a fulcrum disposed adjacent to the first side of the foldable link; a lever extending in a longitudinal direction of the housing and pivotably mounted on the fulcrum and comprising a first side and a second side oppositely positioned with respect to the fulcrum; and an elastic member coupled to the second side of the lever.
1. A display device comprising: a housing; …; a foldable link having a first side pivotably coupled to the housing and a second side pivotably coupled to an upper part of the display unit; a motor disposed in the housing and configured to drive a pivoting movement of the foldable link such that the foldable link is extended out of or retracted into the housing; a fulcrum disposed adjacent to the first side of the foldable link; a lever extending in a longitudinal direction of the housing and pivotably mounted on the fulcrum and comprising a first side and a second side oppositely positioned with respect to the fulcrum; and an elastic member coupled to the second side of the lever…
2. The display device according to claim 1, further comprising a roller disposed in the housing, and wherein the display unit is configured to be wound around or unwound from the roller.  

1… a roller disposed in the housing; a display unit configured to be wound around or unwound from the roller
3. The display device according to claim 1, wherein when the foldable link is retracted into the housing the foldable link contacts the first side of the lever to cause the lever to pivot about the fulcrum.
1… wherein when the foldable link is retracted into the housing the foldable link contacts the first side of the lever to cause the lever to pivot about the fulcrum.
4. The display device according to claim 1, wherein the foldable link comprises: a lower link having one side pivotably connected to the housing; and an upper link having one side pivotably connected to the lower link and the other side pivotably connected to the upper part of the display unit, and the lower link contacts the first side of the lever when the foldable link is retracted into the housing.
2. The display device according to claim 1, wherein the foldable link comprises: a lower link having one side pivotably connected to the housing; and an upper link having one side pivotably connected to the lower link and the other side pivotably connected to the upper part of the display unit, and the lower link contacts the first side of the lever when the foldable link is retracted into the housing.
5. The display device according to claim 1, wherein the fulcrum comprises: a lever base coupled to the housing; a first support configured to support a first shaft; and a second support spaced apart from the first support and configured to support a second shaft parallel to the first shaft, wherein the lever is pivotably mounted at the first shaft of the first support, and the elastic member is coupled to the second shaft of the second support and the second side of the lever.
3. The display device according to claim 1, wherein the fulcrum comprises: a lever base coupled to the housing; a first support configured to support a first shaft; and a second support spaced apart from the first support and configured to support a second shaft parallel to the first shaft, wherein the lever is pivotably mounted at the first shaft of the first support, and the elastic member is coupled to the second shaft of the second support and the second side of the lever.
6. The display device according to claim 5, wherein the lever comprises: a middle region coupled to the first shaft of the first support; a first body extending from the middle region toward a mounting position of the lower link; a second body extending from the middle region opposite the first body; a first fork formed at a distal end of the first body; a second fork formed at a distal end of the second body; a roller shaft extending across the first fork; and a roller positioned on the roller shaft so as to be rotatable on the roller shaft.
4. The display device according to claim 3, wherein the lever comprises: a middle region coupled to the first shaft of the first support; a first body extending from the middle region toward a mounting position of the lower link; a second body extending from the middle region opposite the first body; a first fork formed at a distal end of the first body; a second fork formed at a distal end of the second body; a roller shaft extending across the first fork; and a roller positioned on the roller shaft so as to be rotatable on the roller shaft.
7. The display device according to claim 6, wherein the roller comprises a urethane material.
5. The display device according to claim 4, wherein the roller comprises a urethane material.
8. The display device according to claim 6, wherein the first body and second body are angled in an upward direction, and the elastic member is an extension spring.
6. The display device according to claim 4, wherein the first body and second body are angled in an upward direction, and the elastic member is an extension spring.
9. The display device according to claim 8, wherein the elastic member is extended when the foldable link is retracted into the housing and contracted when the foldable link is extended out of the housing.
7. The display device according to claim 6, wherein the elastic member is extended when the foldable link is retracted into the housing and contracted when the foldable link is extended out of the housing.
10. The display device according to claim 6, wherein a distance between the prongs of the first fork is greater than a distance between prongs of the second fork.
8. The display device according to claim 4, wherein a distance between the prongs of the first fork is greater than a distance between prongs of the second fork.
11. The display device according to claim 1, wherein: the motor comprises a rotary encoder configured to sense angular displacement of a driving shaft of the motor, and the display device further comprises a controller configured to control the motor based on information about the angular displacement of the driving shaft acquired from the rotary encoder.
9. The display device according to claim 1, wherein: the motor comprises a rotary encoder configured to sense angular displacement of a driving shaft of the motor, and the display device further comprises a controller configured to control the motor based on information about the angular displacement of the driving shaft acquired from the rotary encoder.
12. The display device according to claim 4, further comprising: a first gear fixed to a driving shaft of the motor; and a second gear fixed to the lower link and comprising a rotary shaft aligned with a pivot shaft of the lower link, wherein the second gear is engaged with the first gear.
10. The display device according to claim 2, further comprising: a first gear fixed to a driving shaft of the motor; and a second gear fixed to the lower link and comprising a rotary shaft aligned with a pivot shaft of the lower link, wherein the second gear is engaged with the first gear.


Independent claim1 of the instant application is broader than claim1 of the PAT’803 (as shown above). Therefore, claims 1-12 are found oblivious and not patentably distinct from the claims 1-10 of the PAT’803.


Allowable Subject Matter
Claims 1-12 are allowable.

The following is an examiner’s statement of reasons for allowance: 
Upon conclusion of a comprehensive search of the pertinent prior art, the Office indicates that the claims are allowable.

Regarding independent claim 1, patentability exists, at least in part, with the claimed features of “ a housing; a display unit; a foldable link having a first side pivotably coupled to the housing and a second side pivotably coupled to an upper part of the display unit; a motor disposed in the housing and configured to drive a pivoting movement of the foldable link such that the foldable link is extended out of or retracted into the housing; a fulcrum disposed adjacent to the first side of the foldable link; a lever extending in a longitudinal direction of the housing and pivotably mounted on the fulcrum and comprising a first side and a second side oppositely positioned with respect to the fulcrum; and an elastic member coupled to the second side of the lever.”

The closet references found based on the updated search:
HEO et al. (US 2017/0156225 A1) discloses a display device including a housing; at least one roller positioned within the housing; a display portion including a display panel and a module cover; and at least one support connected to a top portion of the display portion and to raise or lower the display portion, wherein the display panel and the module cover transition from a first state where the display panel and the module cover are wound around the at least one roller to a second state where the display panel and the module cover are unwound from the at least one roller, in contact with each other, and exposed out of the housing, and wherein the at least one support includes an upper link, one end portion of which is connected to the top portion of the display portion; a lower link, one end portion of which is positioned inside of the housing; and a hinge to connect the upper link and the lower link, the upper link and the lower link including first and second upper links and first and second lower links, respectively, which operate together with the hinge during the transition from the first state to the second state. The display device may further include a motor assembly inside the housing, wherein the lower link may be connected to the motor assembly.
TAKAYANAGI et al. (US 20160324021 A1) discloses the electronic apparatus includes a first body and a second body configured to move with respect to each other, a rollable display, a roller rotatably supported in the first body, wherein a first end portion of the rollable display is fixed to the roller and the rollable display is wound around an outer circumference of the roller, and a tensile force application portion configured to apply an elastic force to the roller to rotate in a direction to wind the rollable display, the tensile force application portion rotating with the roller, in which, as the first body and the second body move with respect to each other, the rollable display is wound around the roller to be accommodated in the first body or is released from the roller to expanding between the first body and the second body in a length direction. The electronic apparatus may further include a motor configured to move the first body with respect to the second body, in which the rotation support member rotates by the motor.
Lee et al. (US 20160202729 A1) teaches a flexible display panel; a protective film configured to be placed on the flexible display panel; a first jig connected to a first end of the flexible display panel and a first end of the protective film, wherein the flexible display panel and the protective film are configured to be rolled around the first jig; a second jig connected to a second end of the protective film, wherein the protective film is configured to be rolled around the second jig; and a first housing for the first jig, wherein the first housing is configured to accommodate the flexible display panel and the protective film. The first jig can rotate using a motor, or the like, to thereby roll back the protective film around the first jig from the unrolled configuration.
However, the combination or each of the cited references above does not disclose or fairly suggest each and every limitation of independent claim 1, therefore claims 1-12 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROCKSHANA D CHOWDHURY whose telephone number is (571)272-1602. The examiner can normally be reached M-F: 8 AM - 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROCKSHANA D CHOWDHURY/Primary Examiner, Art Unit 2841